DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 11/19/2021.  Claim 25 has been added.  Claims 14-25 are now pending.  Terminal disclaimer submitted on 11/19/2021 has been approved.
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas Mueller on 12/10/2021.

4.	The application has been amended as follows:
Cancel claim 15.
Claim 14, line 1, change “obtainable” to -- obtained --.
Claim 23, line 1, change “claim 14, wherein,” to -- claim 14, --.

Allowable Subject Matter

5.	Claims 14 and 16-25 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Hu et al. (US 2010/0076105).
Hu et al. disclose microgels comprising copolymerized products of MEO2MA, OEGMA, acrylic acid and EGDMA as crosslinker (page 4, [0037]).
	Thus, Hu et al. do not teach or fairly suggest the claimed microgels obtainable via precipitation polymerization of at least three monomers in an aqueous phase, in the presence of a crosslinking agent, said monomers being: di(ethylene glycol) methyl ether methacrylate M(EO)2MA, an oligo(ethylene glycol) methyl ether methacrylate having the formula (M(EO)nMA) wherein n ranges from 3 to 12, and methacrylic acid.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HUI H CHIN/Primary Examiner, Art Unit 1762